Exhibit 10.38

 

 

Loan Contract

 

No.: No. SLA2014LN 372

 

Borrower: Altairnano, Inc.

 

Business license No.: 14792

 

Legal representative/person in charge: Karen Werner

 

Domicile: 3019 Enterprise Dr, Anderson, Indiana 46013, USA      Postal code:
46013

 

Financial institution for account opening and account No.: East West Bank
8003008490

 

Tel.: +1 415.479.4817      Fax: +1 775.858.3700

 

 

 

Lender: Seoul Branch of Bank of China Limited

 

Legal representative/person in charge: Huang De

 

Domicile: 1/2F., YOUNGPOONG BLDG., 41, CHEONGGYECHEON-RO, JONCNO-GU. SEOUL.
KOREA

 

Postal code: 110-752

 

Tel.: 822-3995939   Fax: 822-3995938

 

[ex10-38img001.gif]

 

Seoul Branch of Bank of China Limited (seal)

 

The Borrower and the Lender came to an agreement in terms of the Lender issuing
the capital loan to the Borrower and hereby signed this Contract through equal
negotiation.

 

Article 1      Loan Amount

 

Loan currency: USD

 

Loan amount:    (In words) RMB Three Million and Eight Hundred Thousand Only;

 

(In figures) USD 3,800,000.00.

 

Article 2      Loan Term

 

Loan term: Since the actual withdrawal date to October 8, 2015.

 

Article 3      Loan Purpose

 

Loan purpose: Turnover of current capital.

 

Without the written consent of the Lender, the Borrower shall not change the
loan purpose, including but not limited to that Borrower shall not use the loans
for stock and other security investments and for projects forbidden by any laws,
rules, regulations and state policies or without the approval in accordance with
law, as well as the project and use purposes banning the accessible of bank
loans.

 

 

Used for overseas loan under domestic guarantee  

Page 1 of 10

--------------------------------------------------------------------------------

 

 

Article 4      Loan Interest Rate and Interest Calculation and Settlement

 

1. Loan interest rate

 

The loan interest rate is calculated according to Method (2):

 

(1)      Fixed interest rate with the annual interest rate of /%.

 

(2)      Floating interest rate with the floating cycle of three months:

 

Reset the price every three months since the actual withdrawal date. The pricing
reset date is the corresponding date of the current month of the actual
withdrawal date, if there is no corresponding date in the current month, then
the last day of the month shall be the pricing date of the interest rate.

 

Each loan interest rate shall be the LIBOR plus 250 base points in the latest
three months, which is obtained from the Reuters before 9:00 on the actual
withdrawal date or the working day (Beijing time) before the pricing reset date.

 

2. Interest calculations

 

Interest is calculated from the Borrower's actual withdrawal date, according to
the actual withdrawal amount and days of the loan.

 

Calculation formula of interest: Interest = principal × actual days number×
daily interest rate.

 

The calculating basis of daily interest rate is 360 days of a year, and the
reduction formula is as follows: Daily interest rate = annual interest rate
/360.

 

3. Ways of interest settlement

 

The Borrower shall conduct interest settlement according to Method (5):

 

(1)      If the interest is pre-collected, then the interest shall be deducted
at the disbursement date.

 

(2)      For the interest settled monthly, the 20th of each month is the expiry
date for interest, and the 21st is the interest payment date.

 

(3)      For the interest settled quarterly, the 20th of each quarter is the
expiry date for interest, and the 21st is the interest payment date.

 

(4)      If the interest is to be paid in one off in the due day of the loan,
the interest shall be paid off with the loan principal together.

 

(5)      Make payment of the interest of the current day in every floating
cycle; If the current day is not a working day, then postpone the date of
interest payment to the next working day. If the last instalment of liquidation
day of the loan principal is not the interest payment date, then the last
instalment of liquidation day of the loan principal shall be the interest
payment date, and the Borrower shall pay off all the interest on that day.

 

4. Interest penalty

 

(1)      If the Borrower fails to pay the interest and the loan as agreed, as
for the overdue amount, it will be collected with interest calculated based on
the penalty interest rate from the overdue date until the interest and loan
capital are paid off.

 

 

Used for overseas loan under domestic guarantee

Page 2 of 10

--------------------------------------------------------------------------------

 

 

(2)      If the Borrower fails to use the loan for the contracted purposes, as
for the misappropriated amount, it will be collected with the interest
calculated based on the penalty interest rate from the misappropriation day
until the interest and loan capital are paid off.

 

(3)      Calculate and collect the interest penalty and compound interest, in
the case of adjustment of loan interest rate agreed in the contract, calculate
the penalty interest and compound interest on multi-stage basis since the date
of adjustment.

 

(4)      Penalty interest rate

 

A.      Within the loan term, the penalty interest rate is the loan interest
rate agreed in Article 1 adding 50%;

 

B.      After the expiration of the loan term, the penalty interest rate of both
fixed interest rate and floating interest rate shall be calculated by 10% of the
annual interest rate.

 

Article 5      Requirements for Withdrawal

 

The Borrower who withdraws shall meet the following conditions:

 

1. This Contract, as well as its Appendixes, has already come into force;

 

2. The Borrower already provided guarantee as the Lender required, the guarantee
is effective and legal approval, registration and documentation procedures are
completed;

 

3. The Borrower has reserved and prepared Borrower's documents, receipts, seals,
staff lists and specimen signatures related to the performance of this Contract
to the Lender, and also properly filled out certificates concerned;

 

4. Written application and relevant materials shall be submitted to the Lender
___ banking day(s) before the withdrawal date;

 

5. The Borrower has already submitted the Lender the resolution paper and
certificate of authorization signed by the board of directors or other
authorized department which agrees to sign and fulfill this Contract; (This is
optional clause, check if the Borrower has already obtained the relevant
approval and authorization before signing this Contract.)

 

6. Other requirements for withdrawal obliged by laws and agreements reached by
both parties;

 

7. If the Borrower is in China, the registration of external debt has already
been done.

 

If the aforementioned requirements for withdrawal cannot be satisfied, the
Lender shall be entitled to refuse the withdrawal application of the Borrower,
except the agreement of Lender.

 

Article 6      Withdrawal Time and Mode

 

1. The Borrower shall conduct the withdrawal based on the time and mode in the
following Method (1):

 

(1)      One-time withdrawal of the loan within 1 month after signing the
contract.

 

(2)      Make withdrawals by installments in / months since the contract is
signed, if the loan is not withdrawn within the aforementioned time, then it
shall be canceled automatically.

 

 

Used for overseas loan under domestic guarantee  

Page 3 of 10

--------------------------------------------------------------------------------

 

 

Article 7      Repayment

 

1. The Borrower shall pay back the loan under this Contract based on No. (1)
repayment plan:

 

(1)      Repay all loans under this Contract upon the expiration of the loan
term.

 

(2)      Repay the loan under this Contract according to the following repayment
plans:

  

[a1.jpg]

 

 

In case the Borrower requires to change the aforementioned repayment plans, the
Borrower shall send the Lender a written application ten banking days ahead of
the expiry date of the loan, and the change of the repayment plans can be
available upon the approval of Lender.

 

2. If the Borrower fails to pay back the loan principal and interest, the Lender
shall be entitled to decide the repayment order: Under the situations of
instalment repayment, if there are several due loans or overdue loans under this
Contract, then the Lender shall be entitled to decide the liquidation order of
certain repayment of the Borrower. If the Borrower and Lender have several
overdue payments under the loan contract, the Lender shall be entitled to decide
the contract order of each repayment by the Borrower.

 

3. If the Borrower plans to perform the advance repayment, the written notice
shall be submitted to the Lender ten banking days in advance, and payment shall
be made on the day of every floating cycle. If the Borrower fails to make the
repayment on the current day of every floating cycle, as for the advance
repayment amount, then Lender shall collect the compensation fee by 1% annual
interest rate. The amount of advance repayment shall be firstly reimbursed the
last due loan with an inverted order.

 

Remark: "Compensation fee= the advance repayment amount * × 1%/360 × (actual due
date - date for advance repayment)"

 

4. The Borrower repays the loan according to the following method of (2).

 

(1)      The Borrower shall deposit enough funds in the following bank repayment
account no less than / banking day(s), before every due day of loan and
interest, the Lender shall be entitled to deduct every due loan and interest
from the account.

 

Repayment account name: /.   

 

Account No.: /.   

 

(2)      Other repayment methods agreed by both parties: According to the
Lender's written notice, the Borrower shall repay the loan and interest under
this Contract directly to the assigned account.

 

 

Used for overseas loan under domestic guarantee  

Page 4 of 10

--------------------------------------------------------------------------------

 

 

Article 8      Guarantee

 

1. The guarantee mode for the debt under this Contract is:

 

STAND BY L/C with the number of GC0325314000394, issued by Hebei Branch of Bank
of China Limited, shall provide full guarantee for the loan and interest under
this Contract.

 

2. If the Lender deems the happened event that may influence the contract
performance capability of the Borrower or Guarantor, or the guarantee contract
become invalid, revoked or dissolved, or the financial condition of the Borrower
and the Guarantor are deteriorated or get involved in the major lawsuit or
arbitration, or their performance is affected due to other reasons, or the
Guarantor breaches the guarantee contract or the other contract with the Lender,
or the pledged object depreciates, is damaged, lost or sealed up, causing the
guarantee value to depreciate or lose, the Lender shall be entitled to require,
and the Borrower shall be obliged to provide new guarantee, change the Guarantor
to guarantee the debts under this Contract.

 

3. If the amount stated in the aforementioned STAND BY L/C changed due to
exchange rate fluctuation or other reasons, brings forth the pledge rate more
than 96% of this loan in three continuous working days, the Lender shall be
entitled to ask the Borrower to guarantee the pledge rate is no more than 96%
within three working days by supplementing principal, opening new STAND BY L/C,
or prepaying the loan which is over the mortgage rate.

 

If the Borrower cannot guarantee the pledge rate less than 96% as the
aforementioned requirements, the Lender shall be entitled to announce that this
loan is due in advance, the Borrower shall fulfill the obligation of paying the
loan and interest within three days after receiving the Lender's written notice.

 

(Remarks: in this article " pledge rate = loan principal/collateral (letter of
guarantee) value×100%")

 

Article 9      Statement and Commitment

 

1. The Borrower makes the following statement:

 

(1)      The Borrower shall be lawfully registered and of legal existence, and
has the full capacity for civil conduct and capacity of signing and performing
this Contract;

 

(2)      The signing and performance of this Contract are the presentation of
Borrower' true intention, who has acquired the legal and valid authorization in
accordance with its articles of incorporation or other internal management
documents; in addition, any agreement, contract and other legal documents with
the binding force on the Borrower shall not be violated: The Borrower has or
shall have gained all the relevant permission, approval, recording or register
to sign and perform this Contract;

 

(3)      All the documents, financial statements, vouchers, and other materials
provided by the Borrower to the Lender under this Contract are true, intact,
accurate and valid;

 

(4)      The background of the transaction that the Borrower applied to the
Lender is true, legitimate, and the loan shall not be used for the illegitimate
acts such as the money laundry;

 

(5)      The Borrower does not conceal events that may impact the financial
condition of its own and Guarantor and performance capability to the Lender;

 

(6)      Other matters stated by the Borrower:              /                
   .

 

 

Used for overseas loan under domestic guarantee  

Page 5 of 10

--------------------------------------------------------------------------------

 

 

2. The commitment by the Borrower is as the followings:

 

(1)      Submit financial statements (including but not limited to annual
reports, quarterly reports and monthly reports) and other related documents to
the Lender regularly or timely according to the requirements of Lender; Borrower
shall guarantee to meet the following financial requirements continuously: /

 

(2)      In the case that the Borrower has signed or may sign counter-guarantee
agreement or other similar agreements with the Guarantor of this Contract on the
guarantee obligations, the agreement shall not impair any rights of the Lender
under this Contract;

 

(3)      Accept the Lender's credit and loan inspection and supervision, and
give enough assistance and cooperation;

 

(4)      If any situation happens to the Borrower and Guarantor that may affect
their financial and performance capacity, including but not limited to any form
of operation mode changing, like separating, merging, joint operation, joint
venture with foreign business, cooperation, contract operation, regroup,
restructuring of enterprise, shares issuing, etc., reducing the registered
capital, large amount of capital or shares transferring, bearing great amount of
debt, or setting new heavy debt on the collateral, pledged objects sealed up,
dissolution, revocation, (forced to) file for bankruptcy, etc., or involved in
big lawsuit or arbitration, or having difficulty to operate or financial
conditions deteriorating, or the Borrower violating other contracts, the
Borrower shall inform the Lender in time; if the Borrower plans to take any of
the aforementioned measures that may affect the debt paying ability, the
permission of the Lender shall be obtained in advance;

 

(5)      The liquidation sequence of the Borrower repaying debts to the Lender
is prior to Borrower's shareholders repaying loans to the Lender and is not
second to repaying similar debts to other Creditors;

 

(6)      The Borrower shall not distribute the dividend or bonus in any form to
the shareholders, when the net profit after tax relevant to fiscal year is zero
or negative; or the profit after tax is insufficient to cover the accumulated
losses of the past fiscal years; or the profit before tax are not used for the
liquidation of the principal, interest and costs that shall be paid by the
Borrower within the fiscal year, or the profit before tax is insufficient to pay
off the principal, interest and costs of the next period;

 

(7)      The Borrower shall not dispose its own assets by reducing its debt
paying ability, at the same time, commit that the total amount of external
guarantee shall not \ times higher than his own assets, meanwhile the total
amount of external security and the amount of individual security shall not be
beyond the limit stipulated in the Articles of Association of his company;

 

(8)      Apply for the registration of foreign exchange loan, approval of
repayment of principal and interest and other formalities timely with the
Administration of Exchange Control;

 

(9)      Other matters committed by the Borrower:    /         .

 

Article 10      Disclosure of the group internal related transaction where
Borrower is located

 

The Borrower belongs to group clients identified by the Lender according to
Guidelines for Risk Management by Commercial Banks for Granting Credit to Group
Customer (hereinafter referred to as Guidance) The Borrower shall promptly
report to the Lender about the situation of related transactions of over 10% of
net assets, including the affiliation relation of each party in transaction,
transaction project, nature of transaction, transaction amount or corresponding
ratio and pricing policy (including the transaction without amount or with
nominal amount).

 

 

Used for overseas loan under domestic guarantee  

Page 6 of 10

--------------------------------------------------------------------------------

 

 

If the Borrower has any of the following situations, the Lender shall be
entitled to end the unused loan to the Borrower unilaterally, and take back part
or all of the loan capital and interest: Party A shall not use the false
contract entered with related parties and discount on or pledge claims such as
notes receivable or accounts receivable without actual transaction content to
cheat the bank of capital or credit; If there is any major merging, acquisition
and reorganization, etc., the Lender may thinks it may affect the safety of the
loan; deliberately escape and abolish the Creditor's rights of banks through the
related transaction; Other situations of Article 18 in Guidance.

 

Article 11      Breach of Contract and Treatment

 

One of the following matters constitutes or is deemed as the breach of contract
by the Borrower under this Contract:

 

1. If the Borrower fails to fulfill the obligations of payment and liquidation
according to this Contract to the Lender;

 

2. The Borrower fails to pay the loan capital in the way stipulated under this
Contract or use the capital the way stipulated in this Contract;

 

3. Borrower's statement in this Contract is not authentic or breaches the
commitment made in this Contract;

 

4. When the situation specified in the Item (4) of Paragraph 2 under Article 9
in this Contract happens, the Lender thinks it probably affects the financial
condition and the Borrower or Guarantor's capability to perform the contract,
but the Borrower fails to provide the new guarantee and replace the Guarantor
according to this Contract;

 

5. Borrower's credit status declines, or its financial indices deteriorates such
as profitability, debt paying ability, operation capacity and cash flow, and it
breaks through the stipulated indices of this Contract or other financial
conventions;

 

6. Borrower breaches other contracts among the Lender or other institutions of
Bank of China Limited; The breach of contract under the credit granting contract
between the Borrower and other financial institutions;

 

7. Borrower terminates its business or dissolution, revocation or bankruptcy
happened.

 

8. The Borrower involves in or may involve in major economic disputes, lawsuit,
arbitration, or other property being sealed up, detained or forced to execute,
or being investigated or punished by administrative organizations like judiciary
authorities, tax and commercial department, already affected or may affect the
performance of obligations under this Contract;

 

9. The abnormal changing and disappearing of main investor's individual and key
management personnel of Borrower or subject to investigation or personal freedom
limit of judiciary authorities by laws influence or may influence the
performance of obligations under this Contract;

 

 

Used for overseas loan under domestic guarantee  

Page 7 of 10

--------------------------------------------------------------------------------

 

 

10. The Lender every year (every year since the effective date of this Contract)
checks the Borrower's financial condition and contractual capacity, check if
there is any situation that may affect the financial situations and contractual
capacity of the Borrower or Guarantor;

 

11. The assigned capital collection account has a large sum of abnormal capital
flow and the Borrower cannot provide explanatory material that could be
recognized by the Lender;

 

12. The Borrower breaches other conventions on the rights and obligations of the
concerned party under t this Contract;

 

In the case of the breach of contract specified in the preceding clause, the
Lender shall be entitled to take the following measures separately or
simultaneously according to the specific situation:

 

1. Require the Borrower and Guarantor correct default behavior within the limit
time;

 

2. Wholly or partly adjust, reduce, terminate or cancel, suspend the credit
limit to the Borrower;

 

3. All or partially pause, or totally terminate accepting the loan withdrawal of
the Borrower under this Contract, or other contracts between the Borrower and
the Lender; wholly or partially terminate or cancel, terminate the distribution,
payment or handling of the loan which hasn't been issued and the trade finance
which has not been settled;

 

4. Declare that the whole or part of the outstanding principle and interest of
the loan/ trade financing and other payables under this Contract and other
contracts between the Borrower and the Lender expire immediately;

 

5. Terminate or cancel this Contract, and wholly or partly terminate or cancel
other contracts between the Borrower and the Lender;

 

6. Require the Borrower to compensate for the losses caused by the Lender due to
his breach of contract:

 

7. Deduct the amount in the accounts opened by the Borrower in the Lender and
other institutions of the Bank of China Limited to repay the whole or part of
the debt owed by the Borrower to the Lender under this Contract upon the
advanced written notice of the Lender. The undue amount in the account is deemed
as due in advance. In the case that the currency of the account is different
from the business currency valued by the Lender, duct the money converted
according to the applicable foreign exchange rate of the Lender;

 

8. Exercise the real rights granted by way of security;

 

9. Demand the Guarantor to take guaranty responsibility;

 

10. Other necessary and possible measures deemed by the Lender;

 

Article 12      Rights Reservation

 

If one party fails to exercise this Contract part or all rights, or to require
the other party to perform, to bear part or all obligation and responsibility,
it does not constitute to the party of the right to give up or of the obligation
and responsibility to exempt.

 

 

Used for overseas loan under domestic guarantee  

Page 8 of 10

--------------------------------------------------------------------------------

 

 

If one party to the other party of any tolerance, extension or delay the
exercise of the rights under this Contract, it shall not affect its rights
according to this Contract and laws and regulations, nor seen as giving up the
right.

 

Article 13      Modification, Amendment and Termination

 

This Contract signed by both parties through consultation can be in written form
to change or modify, any alteration or modification shall form an integral part
of this Contract.

 

In addition to laws, regulations or the parties otherwise agreed, the Contract
shall be terminated after a full performance of its rights and obligations under
this Contract.

 

In addition to laws, regulations or the parties otherwise agreed, the
invalidation of any provision under this Contract shall not affect any other
terms and conditions of the legal effect.

 

Article 14      The application of laws, the dispute resolution

 

This Contract is applicable to the laws of the People's Republic of China.

 

After validation of this Contract, any dispute concerning the preparation and
performing of this Contract or relevant to this Contract shall be resolved by
both parties by negotiation, if fails, file the lawsuit to the jurisdictional
court.

 

During the period of disputes solving, if the disputes does not affect the
performance of any other provisions of this Contract, the other terms shall
continue to perform.

 

Article 15      Expense

 

Except reassured by law or agreed by the parties, expenses (including but not
limited to lawyer's fee and so on) arising from the signing, performing and
disputes solving of this Contract shall be paid by the Borrower. If the tax for
the interest is required to be paid due to the Borrower's local tax regulations,
the Borrower shall bear all the cost; If tax needs to be paid due to the
Lender's local tax regulations, then the Lender shall bear all the cost; the
Lender shall bear the stamp tax under this Contract.

 

Article 16      Appendix

 

The following appendixes are considered as the indivisible constituent parts of
this Contract in company with other appendixes which are jointly confirmed by
both parties, hence, they have the same legal forces with this Contract.

 

1. Withdrawal application;

 

Article 17      Other Agreements

 

1. Without the written consent from the Lender, the Borrower shall not transfer
the following rights and obligations under this Contract to the third party.

 

2. The Borrower shall agree that the Lender needs to entrust other institutions
of Bank of China Limited to perform the rights and obligations under this
Contract, or could allocate the loan business under this Contract to other
institutions of Bank of China Limited which takes it over and manage it. Bank of
China Limited or other institutions entrusted by the Lender, or Bank of China
Limited or other institutions carrying on loan business in this Contract shall
be entitled to execute all rights, submit lawsuit to court or arbitration agency
or apply for compulsory execution to solve the disputes in the Contract in its
own name.

 

 

Used for overseas loan under domestic guarantee  

Page 9 of 10

--------------------------------------------------------------------------------

 

 

3. On condition that does not affect other agreements under this Contract, this
Contract is binding to both parties and their respective Successors and Assignee
according to law.

 

4. Unless otherwise it is agreed, the address specified by both parties in this
Contract is the address for communication and contact, in case of changes of the
address for communication and contact, both parties promise to promptly notify
the other party in written form.

 

5. The transaction under this Contract shall be carried out based on individual
and independent interest. According to the stipulation of laws and rules and the
requirement of supervision, all parties in transaction constitute the related
parties or affiliated person of the Lender, all parties shall not utilize the
relationship to affect the fairness of the transaction.

 

6. The title and business name of this Contract is only for convenience, and
shall not be used for explaining of the clause content and the rights and
obligations of the parties.

 

7. The Lender, bases on the provisions by the related laws and regulations and
regulatory agency, shall be entitled to provide information related to this
Contract and other information of the Borrower to the credit reporting system of
the People's Bank of China and other credit information databases established by
law, which shall be applied for suitably qualified organizations or individuals'
queries and use based on the laws. The Lender shall also be entitled to check
Borrower's related information through the credit reporting system of the
People's Bank of China and other credit information databases established by
law, in order to ensure the conclusion and performance of this Contract.

 

8. If the Lender, due to changes of laws, regulations and regulatory
requirements or request from supervision departments, is unable to perform the
agreement, or cannot perform in accordance with the agreement, the Lender shall
be entitled to terminate or change this Agreement or its single protocols
according to changes of laws, regulations and regulatory requirements or request
from supervision departments. The Lender shall be exempted from the
responsibilities from the termination or change of this Agreement due to the
above mentioned reasons which cause the Lender's failure to fulfill or perform
in accordance with this Agreement.

 

Article 18      Effectiveness of Contract

 

This contract shall be effective as of signing the contract by the legal
representative/person in charge or other authorized signatory of both parties
and affixing the company seals.

 

This contract is in quadruplicate, the lending and borrowing parties shall hold
two copies respectively, which have the same equal authenticity.

 

Borrower: Altairnano, Inc.

 

Authorized signatory:

 

[ex10-38img002.gif]

October 16, 2014

Lender: Seoul Branch of Bank of China Limited

 

Authorized signatory:

 

[ex10-38img003.gif]

 

Seoul Branch of Bank of China Limited (seal)

 

October 16, 2014

 

 

Used for overseas loan under domestic guarantee

Page 10 of 10